           Case 1:20-cr-00188-JSR Document 237 Filed 03/16/21 Page 1 of 9



      quinn emanuel            trial lawyers | los angeles
      865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 FAX (213) 443-3100




                                                                                                     WRITER’S DIRECT DIAL NO.
                                                                                                               (213) 443-3170

                                                                                                     WRITER’S EMAIL ADDRESS
                                                                                            christayback@quinnemanuel.com



March 16, 2021


VIA ECF

The Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     U.S. v. Akhavan, No. 20-cr-0188


Dear Judge Rakoff:

        We write respectfully on behalf of Defendant Hamid “Ray” Akhavan regarding Mr.
Akhavan’s appearance bond entered on March 27, 2020 and attached as Exhibit A. Given that
Mr. Akhavan has been in federal custody since December 30, 2020, we respectfully request that
the Court exonerate the enclosed appearance bond and order that all property posted as security
on the bond shall be released. A proposed order is attached as Exhibit B.



Very truly yours,




Christopher Tayback

CC:     All counsel of record (via ECF)




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
Case 1:20-cr-00188-JSR Document 237 Filed 03/16/21 Page 2 of 9




                EXHIBIT A
               Case Case
                     Case1:20-cr-00188-JSR
                           1:20-cr-00188-JSR
                    2:20-mj-01383-DUTY       Document
                                              Document
                                          Document    94-2
                                                       23703/27/20
                                                   5 Filed Filed
                                                            Filed09/02/20
                                                                  03/16/21
                                                                     Page 1Page
                                                                            Page
                                                                            of 5 15
                                                                                  3 of
                                                                                    of 923
                                                                                  Page   ID #:20
                                                                                       http://156.131.20.221/cacd/CrimIntakeCal.N SF/1222c8c990b 1 f46...




                                                              UNITED STATES DISTRICT COURT
                                                             CENTRAL DISTRICT OF CALIFORNIA

         iJNITED STATES OF AMERICA,                                               ~ Western Division                         UNDER SEAL
                                                                       Plaintiff, ~
                                          vs.                                    ~ Case Number: 220-MJ-01383-1               Out of District Affidavit
                                                                                 ~ Initial App. Date: 03/27/2020             Custody_
         Hamid Akhavan                                                           i Initial App. Time: 2:00 PM




                                                                    Defendant. ~ Date Filed: 03/27/2020
                                                                               ~ Violation: l8USC1349
                                                                               ~ CourtSmart/ Reporter:       C~o3/a~~~0~

                PROCEEDINGS HELD BEFORE UNITED STATES                            ~                     CALENDAR/PROCEEDINGS SHEET
                   MAGISTRATE JUDGE: John E. McDermott                           I                      LOCAL/OUT-OF-DISTRICT CASE




         PRESENT:                 Lorenzo, ShaRon                                                                               None

                                  Deputy Clerk
                                                                      ~I. Soh i~-6~~                                    Interpreter/Language
                                                                          Assistant U.S. Attorney
            ❑ INITIAL APPEARANCE NOT HELD -CONTINUED
           ,~efendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
               ❑ preliminary hearing OR~removal hearing /Rule 20.
           ~efendant states true name ~s as chazged ❑ is
            ❑ Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are
              directed to file all future documents reflecting the true name as stated on the record.
            ❑ Defendant advised of consequences of false statement in financial affidavit. ❑Financial Affidavit ordered SEALED.
           8Attorney: Stephanie Ames,              ❑Appointed ❑ Prev. Appointed ❑ Poss. Contribution (see separate order)
               ❑ Special appearance by:
            ❑ Governments request for detention is: ❑GRANTED ❑DENIED ❑WITHDRAWN ❑ CONTINi.JED
            ❑ Defendant is ordered: ❑Permanently Detained ❑Temporarily Detained (see separate order).
              BAIL FIXED AT $ ~,p(~, nC)b —                           (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
            ❑ Government movesot iJNS AL Complaint/Indichnent/Information/Entire Case: ❑GRANTED ❑DENIED
            ❑ Preliminary Heazing waived.
            ❑ Class B Misdemeanor ❑Defendant is advised of maximum penalties
           ❑ This case is assigned to Magistrate Judge                                                   .Counsel are directed to contact the clerk for
              the setting of all further proceedings.
           ❑ PO/PSA WARRANT ❑Counsel aze directed to contact the clerk for
              District Judge                                                              for the setting offurther proceedings.
           ❑ Preliminary Hearing set for                                     at 4:30 PM
           O PIA set for:                                    at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
           ❑ Government's motion to dismiss case/defendant                                                  only: ❑GRANTED ❑DENIED
           ❑ Defendant's motion to dismiss for lack of probable cause: ❑GRANTED ❑DENIED
             befendant executed Waiver of Rights.~8"Process received.
           ❑ Court ORDERS defendant Held to Answer to                                     District of
               ❑ Bond to transfer, if bail is posted. Defendant to report on or before
               ❑ Warrant of removal and final commitment to issue. Date issued:                                  By CRD:
               ❑ Warrant of removal and final commitment are ordered stayed until
           ❑ Case continued to (Date)                                          (Time)                                    AM / PM
             Type of Heazing:                                    Before Judge                                          /Duty Magistrate Judge.
             Proceedings will be held in the ❑Duty Courtroom                                   ❑Judge's Courtroom
           ,  Defendant committed to the custody ofthe U.S. Marshal ❑Summons: Defendant ordered to report to USM for processing.
           ❑ Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
           ❑ Abstract of Order to Return Defendant to Court on Next Court Day(M-20) issued. Original forwarded to USM.
             RELEASE ORDER NO:                           r~~ItW'r~~         tSiolew(~,a./ -I'1'ts+t~rnu~s~ p        ya.!ri   L_u          1~ L
                  'Other:                  s                                 0"Yl ~f                                       GnG~r    ~      Cft 3T•'IG~
                                    PSA ❑ USPO                                         CIAL                       READY                       /
                                                                                           I,                      Deputy Clerk Initials     s!D
                                                                                ~~~        ~q                                                ~q

          M-5 (10/13)                           CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                      Page 1 of 1




1 of 1                                                                                                                                   3/27/2020, 10:04 AM
             Case Case
                   Case1:20-cr-00188-JSR
                         1:20-cr-00188-JSR
                  2:20-mj-01383-DUTY       Document
                                            Document
                                        Document    94-2
                                                     23703/27/20
                                                 5 Filed Filed
                                                          Filed09/02/20
                                                                03/16/21
                                                                   Page 2Page
                                                                          Page
                                                                          of 5 16
                                                                                4 of
                                                                                  of 923
                                                                                Page   ID #:21



                  UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

   Case Name: United States of America v.           ('~~,y
                                                       ~   y~ Q~~ k ~~V Gr                                Case No. ~~ ~~a ~.3 ~'
                                                    Defendant           ~ Material Witness

   Violation of Tide and Section:             ~ ~ G{~~ ~3
                                        Summons       ~ Out of District ~ iJNDER SEAL ~ Modified Date:

  Check ~o       one ofthefive numbered boxes below (unless one bond is to be replaced by another):
   1.      Person Recognizance Signature On y                (c).       Affidavit of Surety With Justification   Release No.'f
   2. ~ Unsecured Appearance Bond
                                                                        (Form CR-3) Signed by:
                                                                                                                        3 /~, ~f

         ~                                                       ~                                                ~ Release to Pretrial ONLY
  3.~
    ~ '
         Appe ante and
         $ ~r~~~
                                                                                                                    Release to Probation ONLY
                                                                                                                     orthwithRelease
    (a).    Cash Deposit (Amount or %)(Form CR-7)
               ~~~ ~O~                                                       With Full Deeding ofProperty:

    (b).~Affidavit of Surety Without
           JustiFcation (Form CR-4 Signed by:                            aQ~a Sc'w-~i~~ ~C✓~/~EG~11~ L
                                                                                                     °
                                                                                                     .
                                                                                                                  ~~1 Conditions of Bond
                 ~l rn~~                        YQ ~                     C~,r I S~6 ~,~ ~Q                Q(~~     (Except Clearing-Warrants
                                                                                                                    Condition) Must be Met
                 h On'                   ~i Y~                           '76~~         ~/Y~Q/~~~        ~/~y~       and Posted by



             ~    j N~
                         ~- ~e~~, I~                         ❑
                                                                          ~~ r gy~            ~ ~qSt
                                                                                                   9
                                                                                                     ~-1          ~ Third-Party Custody
                                                        4.       Collatera~l~Bond in the Amount of       as            davit(Form CR-31)
                                                                 or Negotiable Securities):
                                                                    ~                                                 Bail Fixed by Court:
                                                        5.~ Corporate Surety Bond in the Amount of:              ~l s~0
                                                                    $                                            (Judge /Clerk's Initials)


                                                      PRECONDITIONS TO RELEASE
        The government has requested a Nebbia hearing under 18 U.S.C. g 3142(g)(4).
  ~ The Court has ordered a Nebbia hearing under § 3142 (g)(4).
  ~ The Nebbia hearing is set for                                            at            ❑ a.m. ❑ p.m.

                                                 ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
   Submit to:         Pretrial Services Agenry(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                 (The agenry indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

   Surrender all passports and travel documents to Supervising Agency no later than                                             sign a Declaration
   re Passport and Other Travel Documents(Form CR-37),and do not apply for a passport or other travel document during the pendency
   ofthis case.                                                            G~p'~ !JOi n~          1 /1 ~~ kJGe'- h "~'G f'~'G V~ ~ ~0
   Travel is restricted to~~~~~~~~~N l~                                     ~h G~ frOm u~~sspri~~i~mis~ogranted by Supervising
   Agency to travel to a specific other location. Court permission is required for international travel.
   Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
   Maintain or actively seek employment and provide proof to Supervising Agency.                 Employment to be approved by Supervising Agency.
   Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                      Defendant's Initials:~Date:
                                                                                        ORDF,R AND
               Case Case
                     Case1:20-cr-00188-JSR
                           1:20-cr-00188-JSR
                    2:20-mj-01383-DUTY       Document
                                              Document
                                          Document    94-2
                                                       23703/27/20
                                                   5 Filed Filed
                                                            Filed09/02/20
                                                                  03/16/21
                                                                     Page 3Page
                                                                            Page
                                                                            of 5 17
                                                                                  5 of
                                                                                    of 923
                                                                                  Page   ID #:22
     Case Name: United States of America v.                                                          Case No.
                                             [] Defendant         ~ Material Witness
         Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
         witness in the subject investigation or prosecution,~ including but not limited to
                                                             ;~ except
         Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
         ofcounsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

   ~Do not possess any firearms, ammunition,destructive devices, or other dangerous weapons. ~In order to determine compliance,
         you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
        Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
         own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
         to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
        Do not engage in telemarketing.
   ~Do not sell, transfer, or give away any asset valued at $ ~~ ~Q~,                             or more without notifying and obtaining
         permission from the Court,except
        Do not engage in tax preparation for others.
        Do not use alcohol.
        Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
        requirements ofthe program. You must pay all or part of the costs for treatment based upon your ability to pay as determined
                                                                                                                                     by
        Supervising Agenry.
       Do not use or possess illegal drugs orstate-authorized marijuana. ~In order to determine compliance, you agree to
        submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
  ~Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
        designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally, except as
        prescribed by a medical doctor.
       Submit to:      drug and/or ~alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
        You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising
                                                                                                                              Agenry.
       Participate in residential ~drug and/or[~ alcohol treatment as directed by Supervising Agency. You must pay all or part ofthe
                                                                                                                                     costs
        oftreatment based upon your ability to pay as determined by Supervising Agenry. ~Release to PSA only0Release to
                                                                                                                                  USPO only
       Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved
                                                                                                                                     by
        Supervising Agenry. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
  `
  ~Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of
                                                                                                                                      Supervising
  7~
       Agenry, which       will or    will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged
                                                                                                                                      equipment.
           Location monitoring only - no residential restrictions;
                              -or-
           You are restricted to your residence every day:
                    from                 ❑ a.m. ❑ p.m. to                     ❑ a.m. ❑ p.m.
                    as directed by Supervising Agenry;
                              -or-
                                                                                Defendant's Initials: ~7
                                                                                                       '/~            Date:
CR-1 (05/19)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                          /    B~AGE 2 OF 4
               Case Case
                     Case1:20-cr-00188-JSR
                           1:20-cr-00188-JSR
                    2:20-mj-01383-DUTY       Document
                                              Document
                                          Document    94-2
                                                       23703/27/20
                                                   5 Filed Filed
                                                            Filed09/02/20
                                                                  03/16/21
                                                                     Page 4Page
                                                                            Page
                                                                            of 5 18
                                                                                  6 of
                                                                                    of 923
                                                                                  Page   ID #:23

       Case Name: United States of America v.                                                            Case No.

                                                        Defendant     ~ Material Witness

               You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                        all of which must be preapproved by Supervising Agency;
               Release to PSA only ~ Release to USPO only

          You are placed in the third-party custody(Form CR-31)of

          Clear outstanding ~ warrants or Q DMV and traffic violations and provide proofto Supervising Agency within                     days
           ofrelease from custody.
          Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except

           as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person
           and/or property by Supervising Agency in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
           the age of 18 except in the presence of a parent or legal guardian ofthe minor.
          Do not loiter or be found within 100 feet of any schoolyard,park, playground, arcade, or other place primarily used by children
           under the age of 18.

          Do not be employed by, affiliated with, own,control, or otherwise participate direcfly or indirectly in the operation ofany daycare
          facility, school, or other organization dealing with the care, custody, or control of chIldren under the age of 18.
          Do not view or possess child pornography or child erotica. Q In order to determine compliance, you agree to submit to a search
          of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
          Marshal.
          Other conditions:




                                                 GENERAL CONDITIONS OF RELEASE
  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in cpnnection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.

                                                                                     Defendant's Initials:~~~           Date:          ~ mil}.
CR-1 (05/19)                                        DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                 !1 E30F4
         Case Case
               Case1:20-cr-00188-JSR
                     1:20-cr-00188-JSR
              2:20-mj-01383-DUTY       Document
                                        Document
                                    Document    94-2
                                                 23703/27/20
                                             5 Filed Filed
                                                      Filed09/02/20
                                                            03/16/21
                                                               Page 5Page
                                                                      Page
                                                                      of 5 19
                                                                            7 of
                                                                              of 923
                                                                            Page   ID #:24

   Case Name: United States of America v.                                                        Case No.
                                                    Defendant       ~ Material Witness


                                   ACKNOWLEDGMENT OFDEFENDANT/MATERIAL WITNESS

  As a condition of my release on this bond,pursuant to Title 18 of the United States Code,I have read or have had interpreted tome
  and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
  all conditions of release imposed on me and to be bound by the provisions ofLocal Criminal Rule 46-6.

  Furthermore,it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
  continue in full force and effect until such time as duly exonerated.

  1 understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
  release, an order of detention, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
  fine.

 I further understand that ifI fail to obey and perform any ofthe general and/or additional conditions of release of this bond,this bond
 maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summarily entered in this
 Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
 judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
 United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
 forfeited.



   ~~2 7-?v2~                                                                                     ~ ~a~ 77~'— ~,2 ~f`~
 Date                                   Signature ofDefendant/Material Witness                    Telephone Number


    L- v                        QS'
 City and State(DON          INCLUDE ZIP CODE)



     Check ifinterpreter is used: I have interpreted into the                                                language this entire form
      and have been told by the defendant that he or she understands all of it.



 Interpreter's Signature                                                                       Date



 Approved:
                           United States District Judge /Magistrate Judge                      Date

 Ifcash deposited: Receipt #                                for $


(This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                              Defendant's Initials:~~          Date:
                                      CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                 40F4
Case 1:20-cr-00188-JSR Document 237 Filed 03/16/21 Page 8 of 9




                EXHIBIT B
            Case 1:20-cr-00188-JSR Document 237 Filed 03/16/21 Page 9 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                  :
 UNITED STATES OF AMERICA,                                        :
                                                                  :
                                                                  :   CASE NO. 20 -CR-188
                v.                                                :
                                                                  :   [PROPOSED] ORDER
 HAMID AKHAVAN,                                                   :   EXONERATING BOND
                a/k/a “Ray Akhavan”,                              :
                                                                  :
                                                                  :
                                Defendant.
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


JED S. RAKOFF, United States District Judge:

          IT IS HEREBY ORDERED, upon application by counsel for Defendant Hamid “Ray”

Akhavan, that the Defendant’s appearance bond entered in this matter on March 27, 2020 is hereby

exonerated.

          SO ORDERED.

DATED: ______________, 2021 By: _________________________
                                                               HON. JED S. RAKOFF
                                                               UNITED STATES DISTRICT JUDGE




                                                                1
